            Case 7:21-cr-00310-NSR Document 27 Filed 06/14/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                              6/14/2021
        -against-

JASON PLUMMER,                                                     No. 21-CR-310 (NSR)

                               Defendant.                                 ORDER


NELSON S. ROMÁN, United States District Judge:

       A review of the docket reveals that the instant criminal action was commenced on, or around,

January 5, 2021 with the filing of a sealed complaint; Defendant Jason Plummer was subsequently

charged with one count of possessing a controlled substance with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and 841(b)(1)(B) and one count of possessing a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. 924(c)(1)(A)(i) in an indictment filed on May 10, 2021;

Defendant waived a public reading of the indictment and entered a not guilty plea in a proceeding

before Magistrate Judge Paul E. Davison on June 3, 2021; Defendant has entered into a plea agreement

with the Government and wishes to change his plea; a change-of-plea hearing is scheduled for June 15,

2021 at 3pm, before Magistrate Judge Judith C. McCarthy; and Defendant wishes to proceed with his

change-of-plea hearing via video-conferencing or telephonic conferencing.

       In light of the ongoing Coronavirus Disease 2019 (“COVID-19”) pandemic, Defendant’s desire

to change his plea as quickly as possible, Defendant’s increased risk of exposure to COVID-19 due to

his current incarceration and increased risk of COVID-19 complications as a result of his auto-immune

disorder, the exposure of COVID-19 to others if an in-person sentencing hearing were required, and in

order to comply with social distancing protocols and the directives provided by the Chief Judge of the

United States District Court for the Southern District of New York to limit in-person court appearances

due to the risk presented by COVID-19, it is the Court’s determination that in order to prevent serious
             Case 7:21-cr-00310-NSR Document 27 Filed 06/14/21 Page 2 of 2


harm to the interest of justice, Defendant Jason Plummer can and should be permitted to proceed with

a change-of-plea conference by video teleconference or by telephone conference before Magistrate

Judge Judith C. McCarthy pursuant to the CARES Act § 15002(b)(2)(A).

         Accordingly, it is hereby ORDERED that the sentencing hearing for Defendant Jason Plummer

be conducted by video teleconference or by telephone conference (if video conference is unavailable)

before Magistrate Judge Judith C. McCarthy on June 15, 2021 at 3 p.m. The Clerk of Court is

requested to terminate the motion at ECF No. 25.




Dated:    June 14, 2021                                  SO ORDERED:
          White Plains, New York


                                              ________________________________
                                                     NELSON S. ROMÁN
                                                   United States District Judge
